06/04/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0257



                             No. DA 19-0257

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RICHARD LEE TOME,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 27, 2020, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                    Laurie McKinnon
                                                           Justice, Montana Supreme Court
                                                                      June 4 2020